                                                                                                                                                   FILED
                                                                                                                                         2021 Jun-08 PM 04:52
                                                                                                                                         U.S. DISTRICT COURT
AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail
                                                                                                                                             N.D. OF ALABAMA


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                            Northern District of Alabama

                   United States of America                                    )
                              v.                                               )       Case No. 5:21-mj-1059-HNJ
                                                                               )
                    Dillon Colby Herrington                                    )       Charging District:         District of Columbia
                              Defendant                                        )       Charging District’s Case No. 1:21-mj-00465



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

       After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Via Zoom (call-in information to be provided)                                   Courtroom No.:

                                                                                                              Friday, June 11, 2021 at 1:00 p.m.
                                                                                       Date and Time:
                                                                                                              EST


       The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court
where the charges are pending (if applicable).

          DONE this 8th day of June, 2021.



                                                                                     ____________________________________
                                                                                     HERMAN N. JOHNSON, JR.
                                                                                     UNITED STATES MAGISTRATE JUDGE
